Citation Nr: 9910298	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-51 983	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
improved pension benefits in an amount calculated as $2,376.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active air service from December 1950 to 
September 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an unfavorable determination by the Committee on Waivers 
(Committee) at the Jackson Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The case was last at the Board in March 1998, when it was 
remanded to the RO for further development of the evidence.  


REMAND

In the March 1998 remand of this appeal, the Board noted that 
the Committee had not considered and discussed all six 
elements of equity and good conscience set forth at 38 C.F.R. 
§ 3.1965, as required by the U. S. Court of Appeals for 
Veterans Claims (known as the U. S. Court of Veterans Appeals 
prior to March 1, 1999, hereinafter "the Court") in 
Ridings v. Brown, 6 Vet. App. 544 at 546 (1994).  
Accordingly, the Board asked that the Committee "review all 
relevant evidence and readjudicate the appellant's waiver 
request in compliance with the directives set forth in 
Ridings, id."  

The record returned to the Board recently does not reflect a 
readjudication of the appellant's waiver request in 
compliance with Ridings or the Board's remand directions.  
This failure to fully comply with Board instructions is 
unacceptable, as the Court recently held in Stegall v. 
West,11 Vet. App. 268 (1998) that:  

... a remand by this Court or by the Board confers on 
the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  We 
hold further that a remand by this Court or the 
Board imposes upon the Secretary of [VA] a 
concomitant duty to ensure compliance with the 
terms of the remand....Finally, we hold also that 
where, as here, the remand orders of the Board or 
this Court are not complied with, the Board itself 
errs in failing to ensure compliance.... (Emphasis 
added).  

It cannot be said that the RO's actions in this case to date 
satisfy the above-stated legal requirements.  Accordingly, 
the Board has no alternative but to once again remand this 
appeal to the RO for the following action:  

1.  The Committee must review all 
relevant evidence and readjudicate the 
appellant's waiver request.  As 
previously specified by the Board, the 
written report of this determination must 
reflect a full discussion of all six 
elements of equity and good conscience 
set forth at 38 C.F.R. § 1.965.  A 
statement that one or more of those 
elements are not applicable to the 
present case is conclusory and 
insufficient, without a full discussion 
of the reasons and bases for that 
conclusion.  

2.  If the benefit sought is not granted, 
then the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
provided an opportunity to respond.  

The case should then be returned to the Board for further 
consideration in accordance with proper appellate procedures, 
if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



